Title: From John Adams to the President of Congress, 26 June 1781
From: Adams, John
To: President of Congress,Huntington, Samuel



Sir
Amsterdam June 26. 1781

The Emperor appears to be more intent at present upon taking a fair Advantage of the present Circumstances, to introduce a flourishing Commerce into the Austrian Flanders, than upon making Treaties with England or waging War in its favour.
His Imperial, Royal, and Apostolical Majesty, has condescended to take off and break the Shackles which restrained the Commerce and the Communication of the Port of Nieuport in the Interiour of the Country, and to discharge, by his gracious Decree, the Commerce, from the Charges and Impositions, which were raised on the Canals, bordering upon the Said Port, under the Denominations of Vate Geld, Last Geld, Myle Geld &c. The Frequentation of the Port of Nieuport, presents also, all the Facilities which the Merchants can require.
Thus the City of Nieuport enjoys the most extensive Priviledges, both for Storage and Transportation to foreigners: We find there good Magazines, Merchants, Factors, and Commissioners, who will all Serve faithfully and with the greatest Punctuality.
The Communications, both to the Interiour Parts of the Country and to foreigners, are free and easy, both by Land, by means of the new Causey of Nieuport, which communicates with all the Roads, and by Water, by means of the direct Canals of Nieuport to Bruges, to Ostend, to Ypres, to Dixmuide, to Furnes, and to Dunkirk, and from thence farther on. One passes, by the Canal from Nieuport to Bruges, nearly in the Same Space of time, that We pass, by the Canal from Ostend to Bruges. All these Canals have daily Barkes, ready, easy and convenient for Travellers, Merchandizes, and Effects. The Fishery of the Sea, both of fresh Fish, and of all sorts of Herring and Cod, is at Nieuport, in the most flourishing State, and enjoys there every Priviledge and Exemption.
The Distillery of Gin, in the Dutch Way, established at Nieuport, makes excellent Gin, the Transportation and Expedition of which enjoys the greatest facilities.

And the Government, of his Imperial Majesty in the Low Countries, does not cease to grant all the Priviledges, and Facilities, which can tend to the Welbeing of the Inhabitants and of the Commerce of the City and Port of Nieuport.
I Should rejoice at these Measures, for the Benefit which American Commerce would receive from them, provided the Emperor, could oblige Americans to take their Goods from Germany, and not from England: but immense Quantities of British Manufactures, will go to America from Nieuport, Ostend and Bruges. This is a Subject, which deserves the Serious Consideration of every American. British Manufactures, are going, in vast quantities to America, from Holland, the Austrian Flanders, France and Sweeden, as well as by the Way of New York and Charlestown &c. Whether it is possible to check it, much less to put a stop to it, I know not, and whether it would be good Policy, to put an End to it, if that were practicable is made a question by many.
If the Germans, the Dutch, the French and Spaniards, or any other nations would learn a little commercial Policy, and give a Credit to Americans as the British Merchants do, and encourage in their own Countries Manufactures adapted to the Wants and Tastes of our Countrymen it is certain that in such a Case it would be our Interest and duty to put an End to the Trade in British Goods, because nothing would weaken and distress the Ennemy so much, and therefore nothing would contribute more to bring the War to a Conclusion. At present Manufactures flourish in England, and the Duties paid at the Custom houses have been increasing these two or three Years, merely owing to their recovering more and more of the American Trade, by neutral Bottoms, and by other clandestine Channels.
Any American Merchant by going over to London obtains a Credit. The Language of the London Merchants to the American Merchants is “Let Us understand one another, and let the Governments squabble.” But, Americans ought to consider, if We can carry on the War forever our Allies cannot, and without their Assistance We should find it, very difficult to do it.
I wish the Taste for British Manufactures, may not cost Us more Blood, than the difference between them and others is worth.
I have the Honour to be with great Respect, sir, your most obedient & most humble servant

John Adams

